PER CURIAM.
The orders revoking appellant’s community control in circuit court case numbers 03-2764-H, 03-2771-H, and 03-3238-H are affirmed, as is the sentence imposed upon revocation. However, the cause is remanded so that the written orders of revocation can be corrected to conform to the court’s oral findings at the hearing on the affidavits of violation of community control. Accordingly, the cause is remanded for correction of the written orders. See Taylor v. State, 840 So.2d 371, 372 (Fla. 1st DCA 2003); Oliver v. State, 819 So.2d 816, 816 (Fla. 1st DCA 2002).
AFFIRMED and REMANDED with instructions.
DAVIS, BENTON AND VAN NORTWICK, JJ., concur.